
	

114 SRES 327 IS: Condemning violence that targets healthcare for women. 
U.S. Senate
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 327
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2015
			Mr. Blumenthal (for himself, Mrs. Shaheen, Mr. Bennet, Ms. Baldwin, Mr. Warner, Mr. Leahy, Mr. Markey, Mr. Udall, Ms. Hirono, Mr. Schatz, Mrs. Gillibrand, Mr. Franken, Mr. Whitehouse, Mrs. Feinstein, Mr. Cardin, Ms. Warren, Mr. Reed, Mrs. Boxer, Mr. Menendez, Mrs. Murray, Mr. Coons, Ms. Mikulski, Mr. Kaine, Mr. Wyden, Mr. Booker, Mr. Durbin, Mr. Heinrich, Mr. Sanders, Mr. Murphy, Mr. Schumer, Ms. Cantwell, Mr. Brown, Mr. Carper, Mr. King, Mr. Tester, Ms. Klobuchar, and Mrs. McCaskill) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning violence that targets healthcare for women. 
	
	
 Whereas the constitutional right of the people of the United States to make healthcare decisions about their own bodies was established more than 43 years ago;
 Whereas in Eisenstadt v. Baird, 405 U.S. 438 (1972), the Supreme Court confirmed the constitutional right of all men and women to legally access birth control;
 Whereas the Supreme Court decided Roe v. Wade, 410 U.S. 113 (1973), 42 years ago and reaffirmed that women have a constitutional right to comprehensive reproductive healthcare;
 Whereas for decades, healthcare providers for women and people who access healthcare services for women have been subjected to intimidation, threats, and violence;
 Whereas since 1993, there have been 11 murders and numerous attempted murders of individuals associated with care provided at health centers for women;
 Whereas since 1977— (1)nearly 7,000 violent acts have been reported against providers at health centers for women, including bombings, arsons, death threats, kidnappings, and assaults; and
 (2)more than 190,000 acts of disruption, including bomb threats and harassing calls, have been reported;
 Whereas between June and December 2015, arson, vandalism, and threats have increased at Planned Parenthood health centers and other health centers for women, including—
 (1)health centers in— (A)Aurora, Illinois;
 (B)Pullman, Washington; (C)Louisville, Kentucky; and
 (D)Claremont, New Hampshire; and (2)on November 27, 2015, an attack by a gunman at a Planned Parenthood health center in Colorado Springs, Colorado, in which 3 people were killed and 9 people were injured;
 Whereas extreme and demonizing rhetoric contributes to a climate that is dangerous for individuals who provide or access comprehensive healthcare services;
 Whereas since more than 40 percent of the patients of Planned Parenthood are people of color, people of color are disproportionately impacted by attacks on health centers for women; and
 Whereas over their lifetimes, 1 in 5 women in the United States will access healthcare at Planned Parenthood, which—
 (1)in 2013 provided— (A)over 1,400,000 emergency contraception kits;
 (B)nearly 4,500,000 tests and treatments for sexually transmitted infections; and (C)nearly 900,000 cervical cancer screenings and breast exams;
 (2)continues to be the leading reproductive healthcare provider in the United States; and (3)along with many other reproductive health providers, continues to provide expert, quality reproductive healthcare in safe and supportive environments across the country: Now, therefore, be it
			
	
 That the Senate— (1)denounces the attacks on healthcare centers for women, providers of healthcare for women, and patients; and
 (2)affirms that all women have the right to access reproductive healthcare services without fear of violence, intimidation, or harassment.
			
